Case 7:19-cr-00664-VB Document 35 Filed 12/04/20 Page 1 of 1
Case 7:19-cr-00664-VB Document 34 Filed 12/03/20 Page 1 of 1

SOO RED:
Decem (a
Vincent L. Bie etti, U.S.D.J.
Dated: (714/22
wie Plain
Oo Cod (i { UAL rer

WA Goapraghced as Ack ae
Th Hur lettex

Meyzen, 19 Cr. 664 (VB)

VIA ECE

Honorable Vincent L. Briccetti
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthquse
300 Quarropas St.

White Plains, NY 10601-4150

  
  
 

   

Re: United States v. Barba

  
  

Dear Judge Briccetti:

I am writing to request that Your Hefor extend Ms. Meyzen’s bail limits to permit her to
travel to Hartland, Vermont on January 4, 2020 in order to make arrangements for the care of
her pony and pet dog while she is incafcerated. Ms. Meyzen’s Pretrial Services Officer in

Connecticut, Randie Phillips, has ng’ objection to this request. I have also conferred with
Assistant United States Attorney McMahon, who has no objection to this request.

Respectfully submitted,

s/ James R. DeVita

James R. DeVita

ce: James McMahon, Esq., Assistant United States Attorney (by ECF)
United States Pretrial Services Officer Randie Philips (by email)

   

 

 
     

 
